Name: 96/411/EC: Council Decision of 25 June 1996 on improving Community agricultural statistics
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  farming systems;  information technology and data processing;  information and information processing
 Date Published: 1996-07-01

 Avis juridique important|31996D041196/411/EC: Council Decision of 25 June 1996 on improving Community agricultural statistics Official Journal L 162 , 01/07/1996 P. 0014 - 0020COUNCIL DECISION of 25 June 1996 on improving Community agricultural statistics (96/411/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to Council Decision 93/464/EEC of 22 July 1993 on the framework programme for priority actions in the field of statistical information 1993 to 1997 (3), and in particular Article 4 (a) thereof,Whereas the 1993-1997 framework programme envisaged by Decision 93/464/EEC establishes, inter alia, the need for better utilization of the resources devoted to agricultural statistics by implementation of the results of a 'screening` operation carried out under the previous statistical programme envisaged by the Council Resolution of 19 June 1989 on the implementation of a plan of priority actions in the field of statistical information: Statistical programme of the European Communities (1989 to 1992) (4);Whereas this screening has identified the main aspects of the changes to be incorporated in Community agricultural statistics;Whereas these changes include some of the main areas where savings may be made and where there are new or increasing needs; whereas these changes should conform to agreed general principles;Whereas national adaptations have to be coordinated at Community level, in order to ensure that:(a) data remain sufficiently reliable in the case of each Member State and comparable between Member States;(b) the changes to Council legislation which may be necessary can be identified, prepared and proposed by the Commission in good time and in addition that the Commission approves implementing rules for Council legislation in good time;(c) methodological studies by different Member States into efficient ways of meeting the new information needs are appropriate;(d) the scheduling of national activities takes account of collective Community interest;(e) the Community financial resources facilitating execution of this programme are used as an addition to other national resources and in the most efficient way;Whereas the best means of achieving this coordination is within a formal structure which allows the technical constraints and preferences to be considered collectively and choices made which reconcile national and Community interests;Whereas a financial contribution by the Community to the Member States is necessary, according to their objective needs, to facilitate the adaptations required;Whereas, to achieve the desired savings, adaptations to the technical implementation of certain surveys may be necessary; whereas such adaptations should be permitted subject to appropriate safeguards;Whereas provision should be made for a possible extension of this Decision in the context of the next framework programme for priority actions in the field of statistical information relating to the period after 1997;Whereas the distribution of tasks between the Commission and the Member States is fully in accord with the principle of subsidiarity,HAS ADOPTED THIS DECISION:Article 1Purpose In order to improve the way in which Community agricultural statistics meet information needs resulting from the reform of the Common Agricultural Policy, Member States shall, within the limits imposed by available resources, take appropriate measures to adapt their national systems of agricultural statistics. In this they will take account of the work areas set out in Annexes I and II hereto, and the objectives, characteristics and criteria given in Annex III.Article 2Role of the Commission The Commission, acting in concert with the Member States, shall:(a) establish a common plan for coordinating work and the general framework for the necessary methodological descriptions;(b) check data quality and comparability;(c) identify and implement Community-level actions which are important for the purposes of this Decision.Article 3Time frame and procedure The process of adapting Community agricultural statistics provided for in Article 1 shall be started during the period 1996-1997. It shall be coordinated by the Commission through technical action plans as provided for in Article 4. After this period, the Council may decide on an extension in accordance with the Commission proposals provided for in Article 11.Article 4Technical action plans for agricultural statistics 1. A technical action plan for agricultural statistics shall be established by the Commission each year in accordance with the procedure laid down in Article 10. These plans shall cover the actions to be carried out by the Member States pursuant to Article 1. Available resources shall be used in such a way as to make the greatest possible improvement in the cost-effectiveness of Community agricultural statistics in meeting the requirements of Community law, informal agreements and new information needs.2. Each annual technical action plan shall include a detailed statement of activity for the next year and an indicative timetable for the following two years. When the plan is being drawn up, account must be taken of:(a) the existing obligations for the years in question, e.g. the list and frequency of Community surveys to be carried out by the Member States and other data to be provided to the Commission;(b) written information from Member States as provided for in Article 5 points (b) and (c);(c) the resources required for each of the actions under consideration and the resources available.Article 5Member State reports Member States shall submit by 31 March at the latest each year (year n):(a) a brief report on the implementation of the actions agreed for the previous year, (year n - 1);(b) a succinct description of the various actions proposed for the following year's plan (year n + 1);(c) notification of major activities planned or proposed for the two years thereafter (years n + 2 and n + 3) which are relevant to the purposes of this Decision.The description shall cover envisaged changes to the methodology of implementation, work to be carried out, difficulties foreseen and proposals for overcoming them, the implications for national and Community resources and proposals for improvements at Community level. Actions for which Community financial support is required shall be identified.Following the procedure laid down in Article 10, the Commission shall draw up simplified standard forms to facilitate the making of these submissions.Article 6Financial provisions 1. The Community shall contribute to the costs realized by the Member States in making adaptations to national agricultural statistical systems or to such costs for preparatory work relating to new or increasing needs which are part of a technical action plan.2. The amount of the contribution for Member States shall be decided each year by the Commission in conjunction with the technical action plan and in accordance with the procedure laid down in Article 10.3. The contribution shall be made available to Member States each year after submission and approval by the Commission of the annual report on the implementation, during the previous year, of the action envisaged. The Commission shall carry out any on-the-spot checks it deems necessary in collaboration with the competent authorities of the Member States.Article 7Flexibility Where necessary to achieve the purposes of this Decision and for the duration of a technical action plan the Commission, acting in accordance with the procedure laid down in Article 10, may approve a Member State's request to be allowed to adapt one or more of the following features of the agricultural statistical surveys listed in Annex IV: regions covered, territorial sub-divisions, definitions, survey methodology, survey date, list of characteristics and size of classes.Article 8Adapting to changing circumstances The Commission may modify Annex I (statistical areas in which potential savings have been identified) and Annex II (statistical areas where there are new or increasing needs) in accordance with the procedure laid down in Article 10. It shall inform the European Parliament and the Council of these modifications.Article 9Role of the Standing Committee on Agricultural Statistics The Standing Committee on Agricultural Statistics set up under Decision 72/279/EEC (5) shall meet at least once a year to discuss the following:(a) the reports made by the Member States on the execution of the programme in the previous year;(b) the actions proposed by the Member States for the following year and the outlook for the two years thereafter;(c) the technical action plan for the following year;(d) the Community financial contribution provided for in Article 6;(e) possible changes to Annexes I and II.Article 10Measures necessary for implementation The Commission shall adopt the measures necessary for the implementation of this Decision. The Commission shall be assisted by the Standing Committee on Agricultural Statistics, hereinafter referred to as the 'Committee`.The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion of the draft within a time-limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of Decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee.If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If within three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.Article 11Report Before 1 November 1997 the Commission, having consulted the Standing Committee on Agricultural Statistics, shall make a report on the progress of this Decision to the European Parliament and to the Council accompanied if necessary by proposals for its extension.Article 12This Decision is addressed to the Member States.Done at Luxembourg, 25 June 1996.For the CouncilThe PresidentM. PINTO(1) OJ No C 336, 14. 12. 1995, p. 6.(2) Opinion delivered on 24 May 1996 (OJ No C 166, 10. 6. 1996).(3) OJ No L 219, 28. 8. 1993, p. 1.(4) OJ No C 161, 28. 6. 1989, p. 1.(5) OJ No L 179, 7. 8. 1972, p. 2.ANNEX I STATISTICAL AREAS IN WHICH POTENTIAL SAVINGS HAVE BEEN IDENTIFIED (1) 1. Farm structure surveys: simplification and restructuring of the list of characteristics, particularly for intermediate surveys.2. Survey on the area under vines: simplification of the programme of statistical tables.3. Survey on fruit trees: reduction in the obligations relating to intermediate surveys.4. Agricultural income index: elimination of the first disaggregated estimates in October and elimination of any details of secondary importance.5. Total income of agricultural households: greater flexibility in frequency and in target concepts.6. Animal surveys: application of the agriflex concept, i.e. adapting the frequency of the surveys to the numbers of livestock in each country.7. Dairy statistics: elimination of weekly statistics, elimination of statistics on casein, reduction of certain annual statistics and simplification of statistics on dairy structures.(1) In the review of agricultural statistics carried out under the Statistical Programme of the European Communities 1989-1992. Some of the savings identified have already been implemented since this exercise started.ANNEX II STATISTICAL AREAS WHERE THERE ARE NEW OR INCREASING NEEDS (1) Topics 1. Farm structure survey: adapting the list of characteristics to take account of new needs (activities outside the holding, agri-environmental indicators, more detailed geographical breakdown, particularly for the basic surveys).2. Rapid estimates of sowing and planting forecasts at the beginning of the winter for principal crops.3. Improvement in and rapid provision of the production statistics in certain sectors (fruit and vegetables, wine, eggs and poultry, flowers).4. Improved statistics on consumption and on stock levels and changes for the main products with a view to the regular production of supply balances at European level.5. Livestock feed: overcoming certain delays in the fodder balances.6. Development of more harmonized Community forestry statistics.7. Agricultural price statistics: new selection of the absolute agricultural price series taking into account technical progress and economic changes.Methodology 8. New and improved methods to enable Member States to meet more efficiently existing and new information needs, e.g. rapid surveys, administrative data, panels, remote sensing.(1) Identified in the review of agricultural statistics carried out under the Statistical Programme of the European Communities 1989-1992.N.B.: Any new statistical obligation will be the subject of a separate Council legal instrument.ANNEX III OBJECTIVES, CHARACTERISTICS AND CRITERIA OF THE COMMUNITY AGRICULTURAL STATISTICS SYSTEM Constant improvement 1. Community agricultural statistics will steadily increase in cost-effectiveness and in their capacity to meet the statistical needs of the Community and third countries.Positive comparability checking 2. Community agricultural statistics will incorporate continuous quality checking to ensure that data are adequate for the needs to which they are put. In particular, Member States may be required to inform the Commission and other Member States of the statistical methods used and their suitability.Response burden 3. Community agricultural statistics will impose the smallest possible burden of response consistent with meeting information needs.Integration of agricultural statistics with those of other activities 4. The improvement to Community agricultural statistics will facilitate:(a) drawing on statistics from other areas;(b) contributing to general statistical systems;(c) use of the agricultural statistics apparatus to collect statistical information required in other areas.Complementarity between Community and national levels 5. National agricultural statistics systems may collect and deliver to the Commission data not formally provided for at Community level. Similarly, certain applications developed directly at Community level (for example Eurofarm, SPEL) may be used to provide Member States with information which is not available at national level.Concentration on the most important aspects 6. The amount of information each Member State supplies may vary according to the importance of the phenomenon covered regionally, nationally and at Community level.Most efficient national approach 7. Member States may collect basic data by the statistical method which is most efficient, having regard to the definition, time limits and level of accuracy required (subject to the checking referred to in point 2).Optimization 8. The detailed Community requirements set out in various Community legal instruments and informal agreements do not in themselves constitute an optimized structure. Each Member State must ensure that its national system of agricultural statistics is adapted and responds in an optimum way to Community requirements. Community requirements must not unnecessarily impede national optimization.ANNEX IV PRINCIPAL COUNCIL REGULATIONS AND DIRECTIVES ON AGRICUTURAL STATISTICS >TABLE>